PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
Ctly.United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/554,250
Filing Date: 26 Nov 2014
Appellant(s): Singh et al.



__________________
Daniel K. McCormick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/18/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0089533 to Ueda et al (“Ueda”) in view of US 6,258,170 to Somekh et al (“Somekh”) and further in view of US 2009/0095621 to Kao et al (“Kao”) and US 2004/0002221 to O’Donnell et al (“O’Donnell”).
Regarding Claim 1:   Ueda discloses a semiconductor processing chamber comprising: a remote plasma region (13 [plasma chamber], Fig. 1); a processing region (region between 34 and 20) fluidly coupled with the remote plasma region (13, see Fig. 1), wherein: the processing region (region between 34 and 20) is configured to house a substrate (W [substrate]) on a support (20 [substrate stage], Fig. 2, see para. [0027]), the support (20) defines at least one recessed ledge (see Fig. 2 where 20 has a recessed ledge) on which an annular member (36 [substrate guide]) is seated, the recessed ledge (recess ledge of 20) is defined in a top surface of the support pedestal (top of 20, see Fig. 2) configured to support a substrate (W [substrate], see Fig. 2), the annular member (36) is coupled with a distal portion of the support (distal portion of 20) and appears to maintain contact with the support (20) along all interior surfaces of the annular member (36, see Fig. 2 where 36 appears to contact 20 along all interior surfaces of 36), the annular member (36) extends vertically above an uppermost surface of the support (upper surface of 20, see Fig. 2 where 36 extends above upper surface of 20), the uppermost surface (uppermost surface of 20) is configured to contact the substrate (W, see Fig, 2). 
However Ueda does not disclose the support is a support pedestal; the support pedestal comprises aluminum at an interior region of the pedestal, the annular member comprises aluminum plated with a second material comprising nickel or platinum.
Somekh discloses the support (24/30 [substrate support member]/[central elevator shaft], Fig. 2) is a support pedestal (24/30) for the purpose of moving a substrate between a deposition position and a substrate insertion/removal position (see col. 5, lines 50-55); the support pedestal (24/30) comprises aluminum at an interior region of the support pedestal (see col. 5, lines 35-36) for the purpose of having high thermal conductivity for heat transfer (see col. 10, line 1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the stationary support configuration of Ueda with the movable support pedestal configuration taught by Somekh with motivation to move a substrate between a deposition position and a substrate insertion/removal position, and incorporate the material requirement of the support pedestal as taught by Somekh with motivation to have high thermal conductivity for heat transfer.
Regarding second material, Kao teaches that the processing chamber and associated hardware are preferably formed from nickel plated aluminum for the purpose of having process-compatible materials (see para. [0032]), and/or for performing a plasma assisted process that requires both heating and cooling (see para. [0030]). It is noted that the second material is nickel plating. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Kao to the annular member of Ueda in view of Somekh with motivation to have 
The apparatus of Ueda in view of Somekh and Kao does not explicitly disclose wherein the second material is not disposed on surfaces of the annular member in contact with the support pedestal.  Yet the apparatus of Ueda in view of Somekh and Kao teaches the annular member is nickel plated aluminum (see para. [0032, Kao).  
O’Donnell discloses wherein a second material (32 [coating], Fig. 4) is not disposed on surfaces of the annular member (14 [focus ring]) in contact with the support (12 [substrate holder], see para. [0057] where exposed surfaces of components are the selected surface(s) coated with the coating, rendering surfaces in contact with the pedestal to not have the coating) for the purpose of desiring reduction of plasma induced erosion, and/or corrosion contamination (see para. [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating on selected surface requirements taught by O’Donnell to the apparatus of Ueda in view of Somekh and Kao with motivation to desire reduction of plasma induced erosion, and/or corrosion contamination.
Claims 2, 3: (Cancelled).
Regarding Claim 4:
Claim 5: (Cancelled).
Regarding Claim 6: The apparatus of Ueda in view of Somekh, Kao and O’Donnell discloses wherein the annular member (36, Fig. 2, Ueda) is coupled with the support pedestal (20) at an edge region beyond outer dimensions of a centrally located substrate region (see Fig. 2 where 36 surrounds central region of 20).
Claims 7-8: (Cancelled).
Regarding Claim 23: The apparatus of Ueda in view of Somekh, Kao and O’Donnell discloses wherein the support pedestal (24/30, Fig. 2, Somekh) comprises a platform (24) coupled with a stem (30), and wherein the annular member (160 [sealing edge ring], analogous to 36 of Ueda, Fig. 2) is maintained on the platform (24) without extending to the stem (30, see Fig. 2).
Regarding Claim 24: The apparatus of Ueda in view of Somekh, Kao and O’Donnell discloses wherein the support pedestal (24/30, Fig. 2, Somekh) and annular member (160, analogous to 36 of Ueda, Fig. 2) are configured to be vertically moveable (see col. 5, lines 46-60 where 24/30 can move vertically, rendering 160 to move with 30).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda in view of Somekh, Kao and O’Donnell as applied to claims 1, 4, 6, 23, 24 above, and further in view of US 2014/0026813 to Wang et al (“Wang”).
Regarding Claim 9: 
However the apparatus of Ueda in view of Somekh, Kao and O’Donnell does not disclose wherein the sidewall comprises the second material.
However Wang teaches the materials of the walls of the reaction chamber can include stainless steel, nickel, aluminum, etc. for the purpose of being formed of materials that are inert to the various process gases (see para. [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements of the sidewall taught by Wang in the sidewall of the apparatus of Ueda in view of Somekh, Kao and O’Donnell with motivation to be formed of materials that are inert to the various process gases.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda in view of Somekh, Kao and O’Donnell as applied to claims 1, 4, 6, 23, 24 above, and further in view of US 2009/0226633 to LaFlamme, Jr. et al (“LaFlamme, Jr.”).
Regarding Claim 10: The apparatus of Ueda in view of Somekh, Kao and O’Donnell does not disclose wherein a sidewall heating element is embedded in a chamber sidewall proximate a showerhead.
However LaFlamme, Jr. discloses wherein a sidewall heating element (266 [wall temperature control element], Fig. 3) is embedded in a chamber sidewall (wall of 221 [chamber], para. [0053]) proximate a showerhead (260 [upper assembly], para. [0054]) for the purpose of controlling the temperature of the chamber (see para. [0053]) thus protecting the chamber (see para. 0002]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewall heating element taught by LaFlamme, Jr. to the apparatus of Ueda in view of Somekh, Kao and O’Donnell with motivation to control the temperature of the chamber thus protecting the chamber.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda in view of Somekh, Kao, O’Donnell and LaFlamme, Jr. as applied to claim 10 above, and further in view of US 2011/0061812 to Ganguly et al (“Ganguly”).
Regarding Claim 11: The apparatus of Ueda in view of Somekh, Kao, O’Donnell and LaFlamme, Jr. does not disclose wherein the support pedestal further comprises a pedestal temperature control, wherein the pedestal temperature control is configured to maintain the support pedestal at a first temperature, wherein the sidewall heating element is configured to maintain the annular member at a second temperature, and wherein the second temperature is greater than the first temperature.
Ganguly discloses wherein the support pedestal (1820, Fig. 18-20, Ganguly) further comprises a pedestal temperature control (1835 [fluid channel]/1836 [heat transfer conduit]/[thermocouple], Fig. 18, 20), wherein the pedestal temperature control (1835/1836) is considered capable to be configured to maintain the pedestal at a first temperature (see p. 22, para. [0210] where pedestal is kept at 20 to 60 degrees Celsius), wherein the sidewall heating element (1860/1865, Fig. 19) is considered capable to be configured to maintain the annular member at a second temperature (see p. 22, para. 
Regarding the temperature requirements, the apparatus of Ueda in view of Somekh, Kao, O’Donnell and LaFlamme, Jr. is capable of performing as necessary, additionally the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature control teachings of Ganguly in the apparatus of Ueda in view of Somekh, Kao, O’Donnell and LaFlamme, Jr. with motivation to aid in etching and control selectivity of the etching reaction and control various system parameters.
Claim 12: (Cancelled).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda in view of Somekh, Kao and O’Donnell as applied to claims 1, 4, 6, 23, 24 above, and further in view of US 2008/0105555 to Iwazaki et al (“Iwazaki”).
Regarding Claim 27: The apparatus of Ganguly in view of Mizuno, Kao, and Kleshock does not explicitly disclose wherein the second material is platinum.
Iwazaki teaches a contact member (22) is made of a first material (titan) and plated with platinum (second material) for the purpose of being conductive, and being resistive to a used plating solution (used fluids, see para. [0084]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute nickel for platinum as the second material to the annular member in the apparatus of Ueda in view of Somekh, Kao and O’Donnell with motivation to be conductive, and be being resistive to a used plating solution (used fluids).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda in view of Somekh, Kao and O’Donnell as applied to claims 1, 4, 6, 23, 24 above, and further in view of US 6,186,091 to Chu et al (“Chu”).
Regarding Claim 31: The apparatus of Ueda in view of Somekh, Kao and O’Donnell does not explicitly disclose wherein the annular member extends about a backside of a support platter of the substrate support pedestal, and extends to a location partially along a stem of the substrate support pedestal.
However Chu teaches an annular member (203 [annular structure], Fig. 2) extends about a backside of a support platter of the substrate support pedestal (support platter of 82 [susceptor]) and extends to a location at least partially along a stem of the substrate support pedestal (stem of 82, see Fig. 2, see col. 6, lines 1-5)) for the purpose of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the extension of the annular member taught by Chu to the annular member on the support of Ueda in view of Somekh, Kao and O’Donnell with motivation to improve uniformity and reducing contamination that may impinge onto the substrate.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0226633 to LaFlamme, Jr. et al (“LaFlamme, Jr.”) in view of US 2009/0095621 to Kao et al (“Kao”) and further in view of US 2006/0065629 to Chen et al (“Chen”).
Regarding Claim 13: 
However LaFlamme, Jr. does not explicitly disclose a remote plasma region; and a processing region fluidly coupled with the remote plasma region; the support is a support pedestal; wherein the substrate support pedestal comprises a platform with a stem, wherein the liner is disposed on the sidewall from the showerhead to a position in line with a location where the platform is coupled with the stem when the pedestal is in a raised operational position, and wherein the liner does not extend a full length of the sidewall defining the processing region.
Kao discloses a remote plasma region (425 [plasma cavity], Fig. 4C, para. [0071]); and a processing region (140 [processing zone]) fluidly coupled with the remote plasma region (425), and the support (300 [support assembly], Fig. 4C) is a support pedestal (300); wherein the substrate support pedestal (300) comprises a platform (310 [support member]) with a stem (314 [shaft], para. [0053]), wherein the liner (133 [liner]) is disposed on the sidewall (sidewall of 112 [chamber body], para. [0035]) from the showerhead (470 [distribution plate]) to a position in line with a location where the platform (310) is coupled with the stem (314) when the pedestal (300) is in a raised operational position (see Fig. 4C), and wherein the liner (133) does not extend a full length of the sidewall defining the processing region (see Fig. 4C where 133 does not extend the full length of 112). Kao discloses this for the purpose of avoiding plasma damage to the substrate because the plasma is sufficiently separated from the substrate surface (see para. [0048]), allowing a wafer to be transported in and out of the process chamber via moving positions (see para. [0053]), and/or being removable for servicing and cleaning.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote plasma region, and fluid configuration to the apparatus of LaFlamme, Jr., and substitute the support taught by LaFlamme, Jr. for the pedestal taught by Kao with motivation to avoid plasma damage to the substrate because the plasma is sufficiently separated from the substrate surface and/or allow a wafer to be transported in and out of the process chamber via moving positions, and/or be removable for servicing and cleaning.
However the apparatus of LaFlamme, Jr. in view of Kao does not disclose the resistive heater is within one inch of the showerhead. 
Chen teaches resistive heating elements can be included in the substrate holder, as well as the chamber wall of the processing chamber, and any other components within the processing system (see para. [0078]) for the purpose of controlling the temperature of the substrate to compensate for non-uniformity of the plasma and/or process gases (see para. [0007]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of placement of the resistive heater taught by Chen to the apparatus of LaFlamme, Jr. in view of Kao with motivation to control the temperature of the substrate to compensate for non-uniformity of the plasma and/or process gases.
Also regarding the location/positioning of the heater, the courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C), and where the general conditions of a claim are MPEP 2144.05 II (A).
Claim 14: (Cancelled).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaFlamme, Jr. in view of Kao and Chen as applied to claim 13 above, and further in view of US 2011/0061812 to Ganguly et al (“Ganguly”).
Regarding Claim 15: The apparatus of LaFlamme, Jr. in view of Kao and Chen does not disclose wherein the pedestal further comprises a pedestal temperature control, and wherein the pedestal temperature control is configured to maintain a substrate temperature of at least 20ºC below a the sidewall temperature maintained by the resistive heater.
However Ganguly teaches a pedestal temperature control (1835 [fluid channel]/1836 [heat transfer conduit]/thermocouple, Fig. 18, 20) considered capable to be configured to maintain a substrate temperature at least 20 0C below the sidewall temperature maintained by a resistive heater (1860/1865, Fig. 19, and see p. 22, para. [0207], [0210]) for the purpose of aiding in etching and control selectivity of the etching reaction and control various system parameters (see p. 22, para. [0210], p. 21, para. [0197]). See also case law above regarding intended use.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature control and requirements taught by Ganguly to the apparatus of LaFlamme, Jr. in view of Kao and 
Claims 16-22: (Cancelled).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaFlamme, Jr. in view of Kao and Chen as applied to claim 13 above, and further in view of US 2001/0054381 to Umotoy et al (“Umotoy”).
Regarding Claim 25: The apparatus of LaFlamme, Jr. in view of Kao and Chen does not disclose wherein the liner comprises nickel or platinum.
However Umotoy discloses wherein the liner comprises nickel or platinum (see para. [0033] where liner is made of nickel-plated aluminum) for the purpose of for the purpose of protecting the aluminum components from corrosion by cleaning gases (see para. [0033]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate having liner material requirements taught by Umotoy in the apparatus of LaFlamme, Jr. in view of Kao and Chen with motivation to protect the aluminum components from corrosion by cleaning gases.
Claims 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over LaFlamme, Jr. in view of Kao and Chen as applied to claim 13, and further in view of US 2010/0089533 to Ueda et al (“Ueda”) and US 6,258,170 to Somekh et al (“Somekh”).
Regarding Claim 28:  The apparatus of LaFlamme, Jr. in view of Kao and Chen does not disclose wherein: the substrate support pedestal comprises aluminum at an interior region of the pedestal, the support pedestal defines at least one recessed ledge on which an annular member is seated, the recessed ledge is defined in a top surface of the support pedestal configured to support a substrate, the annular member is coupled with a distal portion of the pedestal, the annular member extends vertically above an uppermost surface of the support pedestal to a height configured to be above a height of a substrate positioned on the support pedestal, and the uppermost surface is configured to contact the substrate.
Ueda discloses wherein the support (20, Fig. 2) defines at least one recessed ledge (see Fig. 2 where 20 has a recessed ledge) on which an annular member (36 [substrate guide]) is seated, the recessed ledge (recess ledge of 20) is defined in a top surface of the support pedestal (top of 20, see Fig. 2) configured to support a substrate (W [substrate], see Fig. 2), the annular member (36) is coupled with a distal portion of the support (distal portion of 20), the annular member (36) extends vertically above an uppermost surface of the support (upper surface of 20) to a height of the substrate (W) positioned on the support (20, see Fig. 2 where 36 extends above upper surface of 20), and the uppermost surface (uppermost surface of 20) is configured to contact the substrate (W, see Fig, 2). Ueda discloses this for the purpose of suppressing decrease in processing efficiency (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the annular member, recessed 
Somekh discloses the support pedestal (24/30) comprises aluminum at an interior region of the support pedestal (see col. 5, lines 35-36) for the purpose of having high thermal conductivity for heat transfer (see col. 10, line 1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the support pedestal as taught by Somekh with motivation to have high thermal conductivity for heat transfer.
Regarding Claim 29: The apparatus of LaFlamme, Jr. in view of Kao, Chen, Ueda, and Somekh does not disclose wherein the annular member comprises aluminum plated with nickel. 
Regarding plating and aluminum interior, Kao teaches that the processing chamber and associated hardware are preferably formed from nickel plated aluminum for the purpose of having process-compatible materials (see para. [0032]), and/or for performing a plasma assisted process that requires both heating and cooling (see para. [0030]). It is noted that the second material is nickel plating, and aluminum is the interior region material. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Kao to the annular member of LaFlamme, Jr. in view of Kao, Chen, Ueda, and 
Regarding Claim 32: The apparatus of LaFlamme, Jr. in view of Kao, Chen, Ueda, and Somekh discloses wherein the annular member (36, Fig. 2, Ueda) appears to maintain contact with the support (20) along all interior surfaces of the annular member (36, see Fig. 2 where 36 appears to contact 20 along all interior surfaces of 36),
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaFlamme, Jr. in view of Kao, Chen, Ueda, and Somekh as applied to claims 28, 29, 32 above, and further in view of US 5,221,427 to Koinuma et al (“Koinuma”).
Regarding Claim 30: The apparatus of LaFlamme, Jr. in view of Kao, Chen, Ueda, and Somekh does not disclose wherein the annular member comprises a platinum coating.
However Koinuma teaches that a chamber component comprises a platinum coating for the purpose being unlikely to be etched by a halogen element such as fluorine (see col. 3, lines 64-67, col. 4, lines 1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the platinum coating taught by Koinuma on the chamber component (annular member) of the apparatus of LaFlamme, Jr. in view of Kao, Chen, Ueda, and Somekh with motivation to be unlikely to be etched by a halogen element such as fluorine.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over The apparatus of LaFlamme, Jr. in view of Kao and Chen as applied to claim 13 above, and further in view of US 2011/0061812 to Ganguly et al (“Ganguly”).
Regarding Claim 34: The apparatus of The apparatus of LaFlamme, Jr. in view of Kao and Chen does not disclose wherein the support pedestal further comprises a pedestal temperature control, wherein the pedestal temperature control is configured to maintain the support pedestal at a first temperature, wherein the sidewall heating element is configured to maintain the annular member at a second temperature, and wherein the second temperature is greater than the first temperature.
Ganguly discloses wherein the support pedestal (1820, Fig. 18-20, Ganguly) further comprises a pedestal temperature control (1835 [fluid channel]/1836 [heat transfer conduit]/[thermocouple], Fig. 18, 20), wherein the pedestal temperature control (1835/1836) is considered capable to be configured to maintain the pedestal at a first temperature (see p. 22, para. [0210] where pedestal is kept at 20 to 60 degrees Celsius), wherein the sidewall heating element (1860/1865, Fig. 19) is considered capable to be configured to maintain the annular member at a second temperature (see p. 22, para. [0207] where heating element temperature is kept at between 75 and 250 Celsius which would necessarily render the annular member to be kept at similar higher temperatures), and wherein the second temperature is considered capable to be greater than the first temperature (see p. 22, para. [0207], [0210]) for the purpose of aiding in etching and control selectivity of the etching reaction and control various system parameters (see p. 22, para. [0210], p. 21, para. [0197]).
Regarding the temperature requirements, the apparatus of Ueda in view of Somekh, Kao and LaFlamme, Jr. is capable of performing as necessary, additionally the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature control teachings of Ganguly in the apparatus of The apparatus of LaFlamme, Jr. in view of Kao and Chen with motivation to aid in etching and control selectivity of the etching reaction and control various system parameters.
Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0089533 to Ueda et al (“Ueda”) in view of US 6,258,170 to Somekh et al (“Somekh”) and further in view of US 2009/0095621 to Kao et al (“Kao”) and US 2004/0002221 to O’Donnell et al (“O’Donnell”).
Regarding Claim 26:   Ueda discloses a semiconductor processing chamber comprising: a remote plasma region (13 [plasma chamber], Fig. 1); a processing region (region between 34 and 20) fluidly coupled with the remote plasma region (13, see Fig. 1), wherein: the processing region (region between 34 and 20) is configured to house a substrate (W [substrate]) on a support (20 [substrate stage], Fig. 2, see para. [0027]), the support (20) comprises an annular member (36 [substrate guide]) coupled with a distal portion of the support (distal portion of 20) and extending vertically above an uppermost 
However Ueda does not disclose the support is a support pedestal; the support pedestal comprises a first material at an interior region of the pedestal, the annular member comprises the first material plated with a second material of the annular member excluding surfaces of the annular member in contact with the support pedestal, wherein the second materials comprises nickel or platinum.
Somekh discloses the support (24/30 [substrate support member]/[central elevator shaft], Fig. 2) is a support pedestal (24/30) for the purpose of moving a substrate between a deposition position and a substrate insertion/removal position (see col. 5, lines 50-55); the support pedestal (24/30) comprises aluminum at an interior region of the support pedestal (see col. 5, lines 35-36) for the purpose of having high thermal conductivity for heat transfer (see col. 10, line 1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the stationary support configuration of Ueda with the movable support pedestal configuration taught by Somekh with motivation to move a substrate between a deposition position and a substrate insertion/removal position, and incorporate the material requirement of the support pedestal as taught by Somekh with motivation to have high thermal conductivity for heat transfer.
Regarding second material, Kao teaches that the processing chamber and associated hardware are preferably formed from nickel plated aluminum for the purpose of having process-compatible materials (see para. [0032]), and/or for performing a plasma assisted process that requires both heating and cooling (see para. [0030]). It is noted that the second material for the annular member is nickel plating. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Kao to the annular member of Ueda in view of Somekh with motivation to have process-compatible materials, and/or for perform a plasma assisted process that requires both heating and cooling.
The apparatus of Ueda in view of Somekh and Kao does not explicitly disclose wherein the second material is not disposed on surfaces of the annular member in contact with the support pedestal.  Yet the apparatus of Ueda in view of Somekh and Kao teaches the annular member is nickel plated aluminum (see para. [0032, Kao).  
O’Donnell discloses wherein a second material (32 [coating], Fig. 4) is not disposed on surfaces of the annular member (14 [focus ring]) in contact with the support (12 [substrate holder], see para. [0057] where exposed surfaces of components are the selected surface(s) coated with the coating, rendering surfaces in contact with the pedestal to not have the coating) for the purpose of desiring reduction of plasma induced erosion, and/or corrosion contamination (see para. [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating on selected 
Regarding Claim 33: The apparatus of LaFlamme, Jr. in view of Kao, Chen, Ueda, and Somekh discloses wherein the annular member (36, Fig. 2, Ueda) appears to maintain contact with the support (20) along all interior surfaces of the annular member (36, see Fig. 2 where 36 appears to contact 20 along all interior surfaces of 36).


(2) Response to Argument

Regarding independent claim 1, Appellant argues that O’Donnell has no discussion of any metal plating, and that Kao only discusses complete plating of the parts. 
Examiner disagrees, Kao is relied upon to teach that associated hardware are preferably formed from nickel plated aluminum, which reads on “the annular member comprises aluminum plated with a second material comprising nickel or platinum,” (already disclosed in para. [0032]) and it is noted that Kao does not mention “complete plating” anywhere in Kao’s disclosure despite what Appellant asserts, instead the plating is a concept general teaching.  O’Donnell is relied upon to teach the concept of coating on the exposed internal surfaces of reactor components, and that only selected one or other surfaces can be coated (as already disclosed in para. [0057]), which reads on “wherein the second material is not disclosed on surfaces of the annular member in 
Appellant argues that one would not lead to a yttrium oxide spray coating on a fully plated aluminum component. 
Examiner again disagrees, and notes that the kind of coating is already disclosed by Kao (nickel plated aluminum or platinum), and O’Donnell is relied upon to teach the concept of selective surfaces being coated.
Appellant argues that regarding the rationale for O’Donnell, that one would not be lead to the ones taught by O’Donnell, but instead different materials named by Appellant; additionally arguing that desired materials include non-conductive coatings on conductive parts in light of the affinity of fluorine radicals to the plated surfaces that are discussed throughout the present application. 
Examiner disagrees, and notes that the claims do not recited any “affinity of fluorine radicals to the plated surfaces.”  O’Donnell’s rationale for incorporating coating on selected surfaces is to reduce corrosion rate (as rejected). Appellant’s own specification also teaches reducing the etch rate along the edge region of the chamber coated components (para. [0052-0053], instant application), which appears to be very similar to reduction of reducing erosion and/or corrosion contamination (para. [0058], O’Donnell).
Appellant further argues regarding that Examiner is using optimization as a result effective variables for metal plating, and that Examiner has not cited any rule or case in support of this position; also that metal plating is not applied by thermal spray. 

Regarding dependent claim 11, Appellant argues Examiner has not presented support for further modification of Ganguly regarding heating the annular member and and that Ganguly intends to maintain the edge ring at the same temperature of as the rest of the support assembly. Appellant further argues that the heating element (1860) would not necessarily alter the edge ring temperature separately from the rest of the support assembly.
Examiner notes again that Ganguly is relied upon to teach the temperature control (1835/1836, Fig. 18-20) which is explicitly disclosed as considered capable to maintain the pedestal at a first temperature (para. [0210], 20-60 degrees Celsius), and a sidewall heating element (1860/1865) which is kept at a second temperature (75-250 degrees Celsius) which higher than the first temperature, which reads on the claim. It appears Appellant is speculating that the heating of the distribution plate is limited to only the plate, but the claim only discloses the sidewall element needing to heat at a higher temperature, which reads on the claim. 
Regarding dependent claim 27, Appellant argues that one would not have any reason to make a modification based on plating fluid interaction in Iwazaki and the contact ring in Iwazaki is titan plated with platinum, and there is no reason to substitute nickel for platinum. 
Examiner notes that nickel plated aluminum is already disclosed, thus only the plating material (second material) is the simple substitution in dependent claim 27. Examiner further notes that Appellant is also switching from one plating material to another without any expressed rationale; also Appellant is assuming that plating is occurring inside the chamber in Iwazaki or that this is the intended motivation, but this is not disclosed in the claims, nor in the rejection.  The motivation is to have a conductive material, which is resistive to any potentially used fluids, as previously rejected.  
Regarding dependent claim 31, Appellant argues that the shield is placed at a substantially similar level or height as susceptor and does not extend above a height of the substrate support surface of Chu, as claimed in independent claim 1, from which claim 27 depends. Appellant also argues that it would not be obvious to extend the annular member of the prior art with that of Chu, when an annular member has not been discussed in any other document cited.
Examiner notes that claim 31 only requires the annular member to extend about a backside of the pedestal and extends partially along the stem of the substrate support. Additionally, the original main reference Ueda already discloses the annular member extending above a height of the substrate support, and does not need to be relied upon by Chu. Further the modification is to the annular member of Ueda, as Appellant should note in the previously rejected claims. Lastly, Chu does not require the annular member to completely cover the pedestal, but rather gives various options for coverage (col. 6, lines 40-55).
Regarding independent claim 13, Appellant argues that the liner (133, Fig. 1a) of Kao extends the full length of the entire chamber body (112), which is different from the claimed limitations that the liner does not extend the full length. 
Examiner disagrees, and points out that there are spaces and apertures in the liner (129, 135) where the liner does not cover the chamber walls (para. [0037]), and also, Appellant is directed to their own disclosure (Fig. 5) where the liner does not appear to extend a full length of their chamber walls (521 and 522), which may or may not be a part of the processing region (para. [0060] where nothing is mentioned). More importantly, Appellant has not recited or claimed where the processing region ends in the claims (or instant disclosure). Examiner interpreted the end of the processing region to be the bottom of the chamber of Kao.
Additionally regarding claim 13, Appellant argues that Examiner has randomly discussed including heating elements for not particular purpose, and that the position of the heater is not mere rearrangement of parts as it would modify the operation of the system. Further Appellant argues that the case law does not support a location claimed by the heating element--only overlapping ranges, amounts, and proportions. 
Examiner notes that Chen teaches options for placement of the heating element, which is further supported by case law stated by a rearrangement of parts as to the location of the heating element, which included the wall of the processing chamber, with proper motivation. Additionally, the showerhead is claimed to be within an inch of the showerhead, which appears to be a range, thus the case law regarding workable ranges, is applicable--because as Appellant has stated, amounts or ranges are applicable, thus the 
Appellant argues that there is no indication of how any Kao showerhead could be implemented into the configuration of LaFlamme, which already includes a showerhead. Regarding citing of bodily incorporation, Appellant does not believe this is a reasonable modification and thinks it would render the LaFlamme chamber inoperable for its intended purpose. 
Examiner disagrees, and notes that incorporating remote plasma region is a common feature of plasma processing chambers. Examiner does not rely upon Kao for incorporating a whole showerhead which is already disclosed in LaFlamme. Examiner again reiterates the bodily incorporation as adding remote plasma which is a simple addition, especially since LaFlamme already discloses plasma processing (para. [0060]) and measuring optical characteristics during plasma processing (para. [0060]). 
Regarding dependent claim 34, Appellant argues Examiner has not presented support for further modification of Ganguly regarding heating the annular member and and that Ganguly intends to maintain the edge ring at the same temperature of as the rest of the support assembly. Appellant further argues that the heating element (1860) would not necessarily alter the edge ring temperature separately from the rest of the support assembly.
Examiner notes again that Ganguly is relied upon to teach the temperature control (1835/1836, Fig. 18-20) which is explicitly disclosed as considered capable to maintain 
Due to the explanations above, Appellant’s arguments are rendered not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718                                                                                                                                                                                                        
Conferees:
/GORDON BALDWIN/
Supervisory Patent Examiner, Art Unit 1718        
     
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.